PER CURIAM:

ORDER

Steven L. Helton and Hope Funeral Home, Inc. appeal a judgment of the Circuit Court of Cole County affirming decisions of the Administrative Hearing Commission and the Missouri State Board of Embalmers finding cause to discipline the licenses of appellants. The court, having carefully considered the arguments of appellants, concludes that the trial court did not err in affirming the decision of the Administrative Hearing Commission and the disciplinary order of the Board of Embalmers.
Judgment is affirmed. Rule 84.16(b).